
	

114 HR 1923 IH: To require the Administrator of the Environmental Protection Agency to appoint a coordinator for issues relating to harmful algal blooms in the Great Lakes, and for other purposes.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1923
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Mr. Ryan of Ohio (for himself, Mr. Joyce, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Administrator of the Environmental Protection Agency to appoint a coordinator for
			 issues relating to harmful algal blooms in the Great Lakes, and for other
			 purposes.
	
	
 1.Great Lakes harmful algal bloom coordinatorThe Administrator of the Environmental Protection Agency, acting as chair of the Great Lakes Interagency Task Force, shall appoint a coordinator to work with appropriate Federal agencies and State, local, tribal, and foreign governments to address the issue of harmful algal blooms in the Great Lakes.
		
